PER CURIAM.
This workman’s compensation case presents only a fact question. Claimant underwent coronary bypass *225surgery subsequent to a myocardial infarction which occurred on the job. The Fund does not dispute the fact that the myocardial infarction was a compensable injury, but argues that the need for the surgery did not proximately result from the infarction. The hearing officer and the Board found in favor of the claimant. The circuit court found to the contrary. Suffice it to say that we find that the evidence preponderates in favor of claimant’s position.
Reversed.